Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is a restriction requirement for the instant claims, 1-21 pending. The attorney’s assistant called on 5/27/21 to inform the examiner that no oral restriction would be made and that a written restriction would be desired.


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to,   a transaction processing system circuit breaker process for external institutions where there is a request to implement a circuit breaker.
classified in G06Q 20/407.

II. Claims 11-17 are, drawn to a system that creates a circuit breaker event, classified in G06Q 20/405, Unique steps include creating a circuit breaker event ID and data file and sending a record of the conditional rules… 

III. Claims 18-21, drawn to a computer program product/non transitory medium where CBE performs screening criteria. 
 classified in G06Q 20/409.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are related as

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Only one distinct invention per application is required to be searched and examined. In this case invention III clearly requires different search and consideration. However, on careful review it appears that inventions I and II are different in scope and further dependent claims. However, the examiner reached out to the applicant such that if applicant desires, two or three sets of parallel claims may be created that are examinable together. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to attorney Bhavsar on 5/27/21 to request an oral election to the above restriction requirement. A written restriction was requested. 

Inventions I, II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions I, II are somewhat different, one being directed to implementing circuit breaker Events and the other  to Circuit breaker identifiers. For Invention III Conditional rules related to circuit breakers are utilized with separate dependent claims for example related to Client identifiers and Cyber Events (claims 20,21)

As proffered by the examiner on 5/27/21, the applicant can create sets of independent claims, “method”,  “system” and “non-transitory computer readable medium” if the general scope of the claims is similar. Inventions I and II could be amended to overcome the restriction requirement. Invention III differs in scope such that it might be utilized in a divisional application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698